11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Kevin Royce Peek,                              * From the 35th District
                                                 Court of Brown County,
                                                 Trial Court No. CR21821.

Vs. No. 11-12-00319-CR                         * April 16, 2015

The State of Texas,                            * Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.